Citation Nr: 1134634	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  04-20 657A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extension of the appellant's July 30, 2007, delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35 of United Stated Code Title 38.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1976.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction subsequently was transferred to the RO in Oakland, California.

A Travel Board hearing was convened before the undersigned Veterans Law Judge in May 2011.  The transcript of the hearing has been associated with the claims file.

At this hearing, the California Department of Veterans Affairs (CDVA) acted as the appellant's representative.  Yet the education benefits temporary file before the Board does not contain VA Form 21-22, which is required to formally appoint this Veterans Service Organization (VSO) as representative.  As is noted in 2 separate Board reports of contact dated in September 2011, attempts were made to obtain a copy of this form from the CDVA and the Oakland, California, RO.  However, no such form was found.  Therefore, the CDVA is not identified as representative herein.  The disclosure of information to it, such as the provision of a copy of this decision, accordingly is prohibited.  See 38 C.F.R. § 14.631.  If a copy of an existing VA Form 21-22 appointing the CDVA as representative for the appellant regarding this matter is produced or if such form is executed appointing the CDVA as the appellant's representative in this matter at a later date, then a copy of this decision will be supplied to this VSO.



FINDINGS OF FACT

1.  The appellant's application for an extension of his July 30, 2007, delimiting date for DEA benefits was received by VA more than one year from this date on July 27, 2009.

2.  The evidence does not establish that the July 27, 2009, application was received within one year of the date on which the condition that caused the appellant to suspend his program of education ceased to exist.

3.  Good cause has not been shown as to why the appellant could not apply for an extension of his delimiting date for DEA benefits earlier.


CONCLUSION OF LAW

The criteria for extension of the appellant's July 30, 2007, delimiting date for DEA benefits under Chapter 35 of United States Code Title 38 have not been met.  38 U.S.C.A. §§ 3501, 3511, 3512, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 21.1033, 21.3020, 21. 3021, 21.3040, 21.3041, 21.3043, 21.3044 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Claims and applications related to VA educational assistance benefits are subject to their own duty to notify and duty to assist.  See 38 C.F.R. §§ 21.1031, 21.1032; see also Barger v. Principi, 16 Vet. App. 132 (2002).

Such duties are not applicable, however, where a claim or application cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied on the ground of lack of legal merit or lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (concluding that providing notice of how to substantiate a claim is not required where that claim cannot be substantiated because there is no legal basis for it or because undisputed facts render the claimant ineligible for the benefit sought); Mason v. Principi, 16 Vet. App. 129 (2002) (noting "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim"); see also Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The ensuing discussion reveals that this is the situation here.  Therefore, no further discussion regarding the duty to notify and the duty to assist is necessary.

II.  Extension of Delimiting Date

A child of a Veteran who has a total disability permanent in nature resulting from a service-connected disability is eligible for up to 45 months of DEA benefits.  38 U.S.C.A. §§ 3501(a)(1)(A)(ii), 3511(a)(1); 38 C.F.R. §§ 21.3020(b), 21.3021(a)(1)(iii), 21.3044.  

The period of eligibility generally begins on the child's 18th birthday or the child's successful completion of secondary schooling, whichever occurs first.  38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(a), 21.3041(a).  It generally ends on the child's 26th birthday or the date the Veteran is no longer permanently and totally disabled, whichever occurs first.  Id.  

Where the Veteran becomes permanently and totally disabled after the child's 18th birthday but before the child's 26th birthday, however, the child can elect as the beginning date for the period of eligibility either the effective date of the rating establishing the Veteran as permanently and totally disabled, the date VA notifies the Veteran of this rating, or any date in between.  38 U.S.C.A. §§ 3512(a)(3), (d); 38 C.F.R. § 21.3041(a)(2)(ii).  This period ends 8 years after the date elected or the date the Veteran is no longer permanently and totally disabled, whichever occurs first.  Id.  It generally shall not extend beyond the child's 31st birthday .  38 C.F.R. § 21.3040(d).

The ending date of a period of eligibility may be extended in certain circumstances.  38 U.S.C.A. §§ 3512(a)(7), (c); 38 C.F.R. § 21.3041(g).  Applicable to this case, such extension may be granted upon request when the child suspended his or her program of education due to conditions determined by VA to have been beyond his or her control.  38 U.S.C.A. § 3512(c); 38 C.F.R. § 21.3043.  Such conditions include:  (1) being appointed by the responsible governing body of an established church to serve the church in an official missionary capacity while actively pursuing a program of education, and as a result of such capacity being thereby prevented from pursuit of his or her program of studies; (2) having immediate family or financial obligations beyond his or her control requiring the eligible person to take employment or otherwise preclude pursuit of his or her program; (3) experiencing unavoidable conditions in connection with his or her employment which preclude pursuit of his or her program; (4) being precluded from pursuing his or her program because of the child's own illness or illness or death in his or her immediate family; or (5) serving on active duty, including active duty for training, in the Armed Forces.  38 C.F.R. § 21.3043.  The burden of proof is on the child to establish that suspension of the program of education was due to conditions beyond his or her control.  Id.  

An extension granted pursuant to a condition beyond the child's control is limited to the number of months and days intervening the date the suspension began and the date the reason for such suspension ceased to exist such that the child could resume the program.  38 U.S.C.A. § 3512(c); 38 C.F.R. § 21.3043.  Yet such an extension shall not be granted past the child's 31st birthday.  38 U.S.C.A. § 3512(c); 38 C.F.R. § 21.3041(g)(1).  

Requests to extend the period of eligibility due to suspension of a program of education as provided in 38 C.F.R. § 21.3043 must be received by VA by the later of:  (1) one year from the date on which the child's original period of eligibility ended or (2) one year from the date on which the condition that caused the suspension of the program of education ceased to exist.  38 C.F.R. § 21.1033(d).  

VA's failure to furnish notice to the child of the time limit for filing a claim will not extend the limit.  38 C.F.R. § 21.1033(a).  Yet the time limit to request an extension of the period of eligibility may be extended if:  (1) the child takes the required action necessary to perfect a claim or challenge an adverse VA decision concurrently with or before filing his or her time limit extension request and (2) the child shows good cause as to why he or she could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 20.1033(e)(1).

The basic facts are not in dispute.  The appellant was born on October [redacted], 1979.  By way of a rating decision dated in November 2002, the Veteran was found to be permanently and totally disabled due to a service-connected disability or service connected disabilities as of July 30, 1999.  Notification of this decision was issued in December 10, 2002.  The appellant filed an application for DEA benefits that same month.  He thereafter was informed that he could elect either July 30, 1999, or December 10, 2002, as the beginning date of his period of eligibility and that the period would end 8 years later.  In June 2003, VA received a statement from him choosing July 30, 1999, as the beginning date.  The ending, or delimiting, date thus was calculated to be July 30, 2007.

The appellant received retroactive DEA benefit payments for various periods prior to May 2003.  No such benefits payments were made thereafter because he suspended his program of education.

On July 27, 2009, VA received a statement with attached documentation from the appellant.  He requested "a lift on the current education assistance timeline for [his] account."  He also indicated that he dropped out of school in the spring semester of 2003 to seek a job for financial reasons and because he needed to go to work.

An administrative decision denying the appellant's request for an extension of his delimiting date was issued in August 2009.  This decision informed the appellant that the 8 year ending date on his period of eligibility could be extended if his program of education was interrupted due to conditions beyond his control.  The examples enumerated in 38 C.F.R. § 21.3043 were set forth.  Evidence in this regard was requested.

In response, the Veteran indicated in his September 2009 notice of disagreement (NOD) that he was employed in a student work type position while attending his program of education in 2003, that his employer asked him to leave this position after suffering a substantial loss of funding, that he felt a huge sense of immediate financial obligations, and that he was forced to discontinue school to "desperately" seek a job which would allow him to support himself.  He attached documentation showing that he earned $202 at one job, $985 at another job, and $5,265 at a third job in 2003.

VA requested information from the appellant concerning the beginning and ending dates that he could not attend school due to conditions beyond his control via an April 2010 letter.

The Veteran responded with a statement dated that same month and received in May 2010 that he left school during the spring semester of 2003, which was between January and March.  He additionally responded that "the dates are March 2003 through September 2009 that [he] could not attend."

A statement of the case (SOC) was issued by VA in May 2010.  The Veteran was informed that the previous requests for information regarding why he could not complete his program of education were made in error.  In this regard, it was noted that his request for an extension of the period of eligibility was untimely.  Both 38 C.F.R. § 21.1033 and 38 C.F.R. § 21.3141 were set forth.

The Veteran reiterated the information in his NOD regarding why he had to leave school in 2003 at the May 2011 Travel Board hearing.  He testified that he began attending school for the fall semesters while working to make money for school expenses in the spring semesters beginning in 2009.  He also testified that he was scheduled to graduate later in May 2011 but still owed a balance.  Finally, he requested retroactive benefits payments as well as utilization of any remaining months of benefits toward graduate or extended study.  The appellant's representative asserted that VA misinformed and misled the appellant.  It was noted that VA initially supplied information about extending the ending date of the period of eligibility when a program of education is suspended due to uncontrollable conditions and requested evidence from the appellant in this regard but subsequently indicated that such extension was prohibited because the request for it was untimely.

Based on the above, the Board finds that extension of the appellant's July 30, 2007, delimiting date for DEA benefits is not warranted.  The appellant turned 18 on October [redacted], 1997, and 26 on October [redacted], 2005.  In between these birthdays, the December 10, 2002, notification that the Veteran was found to be permanently and totally disabled as of July 30, 1999 was issued.  As such, the appellant was permitted to elect either date as the beginning date for his period of eligibility.  He chose July 30, 1999.  

There is no evidence that the Veteran ceased to be permanently and totally disabled at any point.  The ending date for the appellant's period of eligibility therefore correctly has been calculated as 8 years after the beginning date, or July 30, 2007.  

Following the suspension of his program of education in 2003, the appellant's next communication with VA was his July 27, 2009, statement.  This statement clearly constituted a request to extend his period of eligibility.  Specifically, the appellant requested "a lift on the current education assistance timeline for [his] account."  The statement also clearly included the contention that 38 C.F.R. § 21.3043 was for application.  The appellant did not indicate that he was forced to drop out of school because of church missionary duties, unavoidable employment conditions, becoming ill, illness or death of an immediate family member, or military service.  Rather, he essentially indicated that financial obligations beyond his control required him to seek employment to the exclusion of continuing his schooling.

It follows from this finding that the appellant's July 27, 2009, statement was a request to extend his period of eligibility due to suspension of his program of education for one of the reasons in 38 C.F.R. § 21.3043 that consideration of 38 C.F.R. § 21.1033(d) is required.  VA did not receive the statement within one year of the appellant's July 30, 2007, ending date for his period of eligibility.  Indeed, it was received just shy of two years after this date.  The remaining question therefore is whether VA received the statement within one year from the date on which the condition that caused the suspension of the program of education ceased to exist.  In other words, the issue is whether the financial obligations beyond the appellant's control which required him to seek employment and suspend his program of education in 2003 dissipated on July 27, 2008, or thereafter.  

Scant information exists in this regard.  The appellant has indicated that he lost a student work type position and had to seek a job to support himself.  He noted that, as a result, he dropped out of his program of education in 2003 and could not resume it through September 2009.  Beginning in 2009, he testified that he attended school for the fall semester and worked to raise necessary finances during the spring semester.  No information was provided as to what jobs the appellant worked between dropping out of school in 2003 and September 2009, how well these jobs paid, and the state of the appellant's finances as well as his financial obligations, or expenses, during this period.  The Board therefore cannot conclude that financial obligations beyond the appellant's control persisted until at least July 27, 2008.  Indeed, it is unclear why the appellant would not have been able to attend school for the fall semester and work to raise necessary finances during the spring semester beginning at some point earlier than 2009.  

Accordingly, the appellant's July 27, 2009, statement requesting to extend his period of eligibility was not timely received pursuant to 38 C.F.R. § 21.1033(d).  The only way to overcome this untimeliness is to permit an extension of the time limit for the request under 38 C.F.R. § 20.1033(e)(1).  The appellant's statement did not contain a clear time limit extension request in addition to the request to extend his period of eligibility.  Yet his request for "a lift on the current education assistance timeline for [his] account" is somewhat ambiguous.  The benefit of the doubt therefore shall be awarded to the appellant such that the Board finds his statement to constitute both a request to extend his period of eligibility as well as a request for a time limit extension.  As they are included in the same statement, these requests are concurrent.  No good cause has been shown as to why the appellant could not have requested to extend his period of eligibility before its expiration on July 30, 2007, or at least sooner than he did so, however.  Indeed, no information whatsoever has been supplied on this point.  The time limit imposed by 38 C.F.R. § 21.1033(d) for requests to extend the period of eligibility accordingly cannot be extended because only one of the two requirements necessary to do so has been satisfied.

Discussion finally is turned to the argument that VA misinformed and misled the appellant.  It is undisputed that VA initially provided information and requested evidence about extending the ending date of the period of eligibility when a program of education is suspended due to uncontrollable conditions but subsequently indicated that such extension was prohibited because the request for it was untimely.  

Given this chronology, the SOC characterized VA's initial actions as error.  The Board disagrees, however.  That the timeliness of the request to extend the period of eligibility is the crux of this case is evident from the above discussion.  Yet the information supplied and evidence asked for regarding extending the ending date of the period of eligibility when a program of education is suspended due to conditions beyond control still was necessary.  The appellant's assertion that he dropped out of school due to such a condition indeed is the reason why the time limit for the request applied.  See 38 C.F.R. § 21.1033(d).  Further, had the time limit been met, whether the appellant discharged his burden to prove the existence of the condition beyond his control would have been the central issue of this case.  

To the extent it is argued that the appellant should be granted an extension of his delimiting date due to VA's failure to inform him initially of the time limit for filing his request to extend his period of eligibility, the Board reiterates that the failure of VA to furnish notice of the time limit for filing a claim will not extend the limit.  See 38 C.F.R. § 21.1033(a).  

To the extent it is argued that the appellant should be granted an extension of his delimiting date because of VA misleading and misinforming him in some manner not discussed in the previous 2 paragraphs, the Board is constrained to follow the law and lacks authority to grant equitable relief.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436 (1998); Harvey v. Brown, 6 Vet. 416 (1992). 

In sum, the ending/delimiting date of July 30, 2007, for the appellant's period of eligibility for DEA benefits is correct.  His request to extend this date due to suspension of his program of education as a result of conditions beyond his control was outside of the allotted time limit.  Good cause has not been shown to grant an extension of this time limit.  Thus, extension of the ending/delimiting date is denied.  Any misleading, misinforming, and/or failure to inform the appellant on the part of VA does not alter this determination.


ORDER

Extension of the appellant's July 30, 2007, delimiting date for DEA benefits under Chapter 35 of United States Code Title 38 is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


